UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6805


WALTER DOUGLAS WHITFIELD,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director of Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00511-LMB-IDD)


Submitted:   September 13, 2011           Decided:   October 12, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Douglas Whitfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Walter Douglas Whitfield seeks to appeal the district

court’s order dismissing his successive 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or   judge   issues      a   certificate     of     appealability.         28    U.S.C.

§ 2253(c)(1)(A) (2006); Jones v. Braxton, 392 F.3d 683, 687 (4th

Cir.   2004).        A   certificate    of    appealability        will    not    issue

absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2006).                 When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district     court’s     assessment     of    the    constitutional        claims   is

debatable     or    wrong.      Slack   v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                     Slack, 529 U.S.

at   484-85.        We   have   independently        reviewed      the    record    and

conclude     that    Whitfield    has   not    made    the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                         2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3